DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/04/2021, with respect to the USC 112(a) rejections of claims 1-10 have been fully considered and are persuasive.  The USC 112(a) rejections of claims 1-10 have been withdrawn. 
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. Applicant on pg 15-16 of their Remarks that the previously cited combination of US 20110208060 to Haase, et al. in view of US 10140163329 to Brown, et al. and US 20100069737 to Jinde, et al. is improper. Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haase and Jinde teach evaluating an ocular pulse, but not specifically evaluating an ocular pulse for a heart rate. Brown teaches determining a subject’s heart rate for an ocular pulse [0137]. So incorporating Brown in the combination of Haase and Jinde would .
On pg 16 of their Remarks, Applicant asserts that one of ordinary skill in the art would not modify Haase to incorporate the intraocular pressure measurement unit comprising the processor of Jinde because Jinde’s method of determining a measured phase difference is also applicable for use with a dead body. Examiner respectfully disagrees.
First, there is no indication that the device of Jinde is limited to only evaluating the intraocular pressure of a dead body. Second, as stated above, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this instance, modifying Haase to further have an intraocular pressure measurement unit comprising a processor similar to that disclosed in Jinde would provide the additional functionality of being able to determine an intraocular pressure based on a phase difference of the reflected ultrasonic waves, as recognized by Jinde [0025].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wave detector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110208060 A1 to Haase, et al. (cited in previous Office Action, hereinafter Haase) in view of and US 20140163329 A1 to Brown, Jr., et al. (hereinafter Brown) and US 20100069737 A1 to Jinde, et al. (cited in previous Office Action, hereinafter Jinde).
Regarding claim 1, Haase teaches an intraocular pressure measurement arrangement for measuring pressure of an eye of a patient (intended use, Haase is configurable for performing the intended use by being configured to measure the pressure of an eye in a patient by measuring pulses from the eye attributed to changes in ocular pressure [0059], the intended use is refined with respect to the intraocular pressure measurement unit, which is taught by Jinde as explained below), wherein the eye includes a sclera and a cornea ([0059], human eyes inherently have a sclera and cornea), the intraocular pressure measurement arrangement comprising:
a contactless wave detector (7-9) that is locatable at a detection distance from the eye ([abstract, 0045, 0059], ultrasonic detector (7) of the wave detector system 7-9 is located at a detection distance from the eye by detecting reflected ultrasonic waves and being a non-contact sensor),
the wave detector being configured to detect at least one surface wave produced on the eye by at least one of a patient heartbeat or breathing and containing plural wave components having frequencies corresponding to at least one of patient heart-beat frequencies and patient breathing frequencies ([0059], device can detect plural frequencies corresponding to heart beats, and smaller pulses caused by changes ocular pressure due to the subject’s heart beats from a surface wave of the eye) (Fig 7), the at least one surface wave being produced without stimulus provided by the intraocular pressure measurement arrangement (Examiner’s note: As explained in the 112(f) interpretation above, Applicant’s “wave detector” is being interpreted as a generic 
the wave detector being configured to detect a part of the at least one surface wave that contains the wave components having the at least one of patient heart-beat frequencies and patient breathing frequencies ([0045, 0059], device can detect plural frequencies corresponding to heart beats, and smaller pulses caused by changes ocular pressure due to the subject’s heart beats from a surface wave of the eye),
the detected part of the at least one surface wave that contains the wave components having the at least one of patient heart-beat frequencies and patient breathing frequencies containing surface wave information dependent on the pressure of the eye ([0059], device can detect plural frequencies corresponding to heart beats, and smaller pulses caused by changes ocular pressure due to the subject’s heart beats from a surface wave of the eye) (Fig 7).
However, Haase does not teach the wave detector being configured to detect the part of the at least one surface wave from a surface of the eye when the eye is open, and
an intraocular pressure measurement unit comprising a processor operatively connected to an output of the wave detector to receive the surface wave information, the intraocular pressure measurement unit for determining pressure of the eye based on said surface wave 
Brown teaches a wave detector (receiver 920) being configured to detect the part of the at least one surface wave from a surface (cornea) of the eye when the eye is open [0137] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haase to have the wave detector being configured to detect the part of the at least one surface wave from a surface of the eye when the eye is open, because doing so would enable the device to monitor a subject’s heart rate, as recognized by Brown [0137].
Jinde teaches an intraocular pressure measurement unit comprising a processor (70, 82, and 83) operatively connected to an output of the wave detector to receive surface wave information ([0025], 82 and 83 extract a phase difference from the incident and reflected waves), the intraocular pressure measurement unit configured to determine pressure of the eye based on said surface wave information dependent on the ocular pressure of the eye and provide the determined pressure of the eye as an output of the intraocular pressure measurement arrangement ([0025, 0048], specifying section (83) determines intraocular pressure of eye E based on the detected phase difference. The reflected wave is reflected off a cornea of eye E) (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haase to have an intraocular pressure measurement unit comprising a processor operatively connected to an output of the wave detector to receive the detected part of the at least one surface wave containing the surface wave information, the intraocular pressure measurement unit for determining pressure of the eye based on said surface wave information and providing the determined pressure of the eye as an output of the intraocular pressure measurement arrangement based on the teachings of Jinde, because doing so would enable the 

Regarding claim 2, Haase in view of Brown and Jinde teach all the limitations of claim 1, and Haase further the wave detector (7-9) is configured to detect at least one additional surface wave produced including resonant vibrations (Examiner’s note: As explained in the 112(f) interpretation above, Applicant’s “wave detector” is being interpreted as a generic placeholder any structure disclosed in Applicant’s specification suitable for being a “wave detector” (such as an ultrasonic transducer, see Applicant’s specification at [0019]), is suitable for performing the claimed function associated with the generic placeholder of a “wave detector.” See Haase [0045], structure (7) of (7-9) is configurable to be an ultrasonic transducer similar to how Applicant’s wave detector is configurable to be an ultrasonic transducer (see Applicant’s specification at [0019]), therefore Haase’s wave detector (7-9) is inherently configurable to perform the claimed function based on the intrinsic evidence of record), the resonant vibrations containing additional surface wave information and resonance information (Examiner’s note: As explained in the 112(f) interpretation above, Applicant’s “wave detector” is being interpreted as a generic placeholder any structure disclosed in Applicant’s specification suitable for being a “wave detector” (such as an ultrasonic transducer, see Applicant’s specification at [0019]), is suitable for performing the claimed function associated with the generic placeholder of a “wave detector.” See Haase [0045], structure (7) of (7-9) is configurable to be an ultrasonic transducer similar to how Applicant’s wave detector is configurable to be an ultrasonic transducer (see Applicant’s specification at [0019]), therefore Haase’s wave detector (7-9) is inherently configurable to perform the claimed function based on the intrinsic evidence of record).

the processor of intraocular pressure measurement unit operatively connected to the output of the wave detector to receive the additional surface wave information and the resonance information, the intraocular pressure measurement unit for determining pressure of the eye based on the additional surface wave information and the resonance information.
Jinde teaches a contactless wave generator (11) is locatable at a distance from the eye (E) [0016, 0018] (Fig 1), the contactless wave generator being configured to generate a wave (ultrasonic) that upon contacting the sclera of the eye produce at least one additional surface wave on the eye comprising resonant vibrations of the sclera and the cornea (“that upon contacting the sclera of the eye produce at least one surface wave on the eye comprising resonant vibrations of the sclera and the cornea” are functional limitations interpreted as intended use, wherein if the prior art teaches structures configurable for performing the functions, then it meets the limitations of the claim. [0014-0016] teaches an ultrasonic transducer (11) configurable to produce a surface wave on the eye, wherein the transducer is configurable for producing a surface wave contacting the sclera of the eye by being configurable to be moved over the sclera via an alignment mechanism. Resonant vibration would be produced on the sclera and cornea in the aforementioned scenario, because the vibrations produced on the sclera by the ultrasonic transducer would transfer to the cornea because the cornea is in physical contact with the sclera), wherein,

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haase to comprise a contactless wave generator locatable at a distance from the eye, the contactless wave generator being configured to generate a wave that upon contacting the sclera of the eye produce at least one additional surface wave on the eye comprising resonant vibrations of the sclera and the cornea, and
the processor of intraocular pressure measurement unit operatively connected to the output of the wave detector to receive the additional surface wave information and the resonance information, the intraocular pressure measurement unit for determining pressure of the eye based on the additional surface wave information and the resonance information as described in Jinde, because doing so would enable the device to determine intraocular pressure based on the phase difference of the reflected ultrasonic wave, as recognized by Jinde [0025].

Regarding claim 3, Haase in view of Brown and Jinde teach all the limitations of claim 1, and Haase further teaches the wave detector comprises at least one interferometer configured to measure vibrations as a function of time for the surface wave that contains the wave components having the at least one of patient heart-beat frequencies and patient breathing frequencies 

Regarding claim 6, Haase in view of Brown and Jinde teach all the limitations of claim 1, however Haase does not teach the intraocular pressure arrangement comprises means for controlling the detection distance.
Jinde teaches an intraocular pressure arrangement comprises means for controlling the detection distance ([0014-0015], housing can be moved in a back-and-forth direction that changes the working distance of the detection distance).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haase to have the intraocular pressure arrangement comprises means for controlling the detection distance as taught by Jinde, because the means for controlling detection distance is well-known in the art as recognized by Jinde, and combining the intraocular pressure arrangement of Haase with the means for controlling the detection distance of Jinde would have had the predictable effect of enabling control of the detection distance of Haase.

Regarding claim 7, Haase in view of Brown and Jinde teach all the limitations of claim 1, and Haase further teaches the wave detector comprises at least one of an optical interferometer, an optical coherence tomograph, a laser Doppler vibrometer, and an ultrasonic transducer ([0045], at least an ultrasonic transducer (7)).

.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haase in view of Brown and Jinde as applied to claim 2 above, and further in view of US 6694173 B1 to Bende, et al. (cited in previous Office Action, hereinafter Bende).
Regarding claim 4 Haase in view of Brown and Jinde teach all the limitations of claim 2, however they do not teach the contactless wave generator comprises a spark gap as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea.
Bende teaches a contactless wave generator comprises a spark gap [col 5, ln 30-39] as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea (Examiner’s note: “for producing the wave that upon contacting the sclera of the 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haase in view of Brown and Jinde to have the contactless wave generator comprises a spark gap as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea as taught by Bende, because doing so would enable the device to destroy tissue in a photoablation procedure for vision corrective surgery, as recognized by Bende [abstract, col 5, ln 30-39].

Regarding claim 9, Haase in view of Brown and Jinde teach all the limitations of claim 2, however they do not teach the contactless wave generator comprises means to generate a plasma burst as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea.
Bende teaches a contactless wave generator comprises means to generate a plasma burst as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea (Examiner’s note: “for producing the wave that upon contacting the sclera of the eye..sclera and the cornea” are interpreted as intended use, wherein if the prior art of record 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haase in view of Brown and Jinde to have the contactless wave generator comprises means to generate a plasma burst as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea as taught by Bende, because doing so would enable the device to destroy tissue in a photoablation procedure for vision corrective surgery, as recognized by Bende [abstract, col 5, ln 30-39].

Regarding claim 10, Haase in view of Brown and Jinde teach all the limitations of claim 2, however they do not teach the contactless wave generator comprises a chemical to generate a chemical reaction as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea.
Bende teaches a contactless wave generator comprises a chemical to generate a chemical reaction as a source for producing the wave (chemical laser (12)) that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea (Examiner’s note: “for producing the wave that upon contacting the sclera of the eye...sclera and the cornea” are interpreted as intended use, wherein 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Haase in view of Brown and Jinde to have the contactless wave generator comprises a chemical to generate a chemical reaction as a source for producing the wave that upon contacting the sclera of the eye produce the at least one additional surface wave on the eye comprising the resonant vibrations of the sclera and the cornea as taught by Bende, because doing so would enable the device cause a photo-dissociation of excited molecules in corneal tissue without causing necrosis of surrounding tissue, as recognized by Bende [col 4, ln 33-53].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haase in view of Brown and Jinde as applied to claim 1 above, and further in view of US 20110118609 A1 to Goldshleger, et al. (cited in previous Office Action, hereinafter Goldshleger).
Hasse in view of Jinde teach all the limitations of claim 1, and Haase further teaches the wave detector is configured to detect the part of the at least one surface wave that contains the wave components having the at least one of patient heartbeat frequencies and patient breathing frequencies ([0059], device can detect plural frequencies corresponding eye motion and heart beats caused by ocular pressure) (Fig 7).

Goldshleger teaches a wave detector (210) is configured to detect at least in two different detection locations (points along arc 241 and arc 242) in order to improve measurement accuracy and to obtain higher signal-to-noise ratio (“in order to improve measurement accuracy and to obtain higher signal-to-noise ratio” is interpreted as intended use, wherein if the prior art comprises the structure capable of performing the “intended use,” then it meets the limitations of the claim. Goldshleger teaches the intended use in [0083-0085], by comprising a wave detector configured to detect at least in two different detection locations) (Fig 4A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hasse in view of Brown and Jinde to have the wave detector configured to detect at least in two different detection locations in order to improve measurement accuracy and to obtain higher signal-to-noise ratio as taught by Goldshleger, because doing so would enable the device adjust one or more surgical position parameters according to determined target region parameters, as recognized by Goldshleger [0060].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791